45 (1995); Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990).
                Accordingly, we
                            ORDER this appeal DISMISSED.




                                                                                   J.




                                                                                   J.



                cc: Hon. Gary Fairman, District Judge
                     Ronald Davis
                     Attorney General/Carson City
                     White Pine County District Attorney
                     White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A